ELLIOTT, J.
(dissenting). The facts of this case are truly stated in .the original opinion. The opinion on rehearing does not •apparently take into account a fact, mentioned in the original opinion, that when the plaintiff and others in the car with him reached Lunita, they all got out and went to their respective homes, say an hour or two after the receipt of the alleged injury. The plaintiff was then within say 100 yards of the office of Dr. Price, the company physician. This physician, had treated plaintiff previously, and plaintiff knew where he kept his office. Plaintiff manifested no desire and made no effort to speak to this physician when he got out of the car. It would have been a natural thing for him to do so, at the earliest opportunity, if he had been seriously injured and was suffering therefrom as claimed, not only for the purpose of getfing treatment, but to inform him of his incapacity and get placed on insurance during the period of his disability. He went to see him the next morning. The former opinion mentions and quotes Act No. 20 of 1914, sec. 38 (amended by Act No. 38 of 1918, p. 60); but overlooked to mention the further statute, section 18, subsection 4 (amended by Act No. 85 of 1926, p. 122), which provides:
“All compensation payments- * * * shall mean and be defined to be for injuries and only such injuries as are proven by competent evidence, of which there are or have been objective conditions of symptoms proven, not within the physical or mental control of the injured employee himself.”
I think the original opinion of this court herein correct, and dissent from that on rehearing for the reasons stated in the first opinion.